Citation Nr: 1145908	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.  Consideration has been given to recharacterizing the issue to include other acquired psychiatric disabilities.  A Veteran, as a layperson, is not competent to make a diagnosis or distinguish between multiple psychiatric conditions.  Clemons v. Shinseki, 23Vet. App. 1 (2009).  However, there are no competing diagnoses in this case, and recharacterization is not warranted.

The Veteran testified at a July 2010 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

In September 2010, the Board denied entitlement to service connection for PTSD; the Veteran appealed this denial to the Court of Appeals for Veterans Claims.  The Court in September 2011, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for reconsideration.


FINDING OF FACT

A stressor event, claimed as sexual assault, did not occur during military service.





CONCLUSION OF LAW

The criteria for service connection of PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the notice did not include specific information regarding alternative sources of evidence in claims of PTSD due to personal assault, such error is harmless, as the Veteran filed her claim on a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, which includes such notice.  The Veteran discussed specific relevant examples from the listed sources.  She has demonstrated her actual knowledge of the potentially helpful additional sources of evidence.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.")

VA has obtained relevant VA treatment records and well as complete service personnel and treatment records.  No examination has been ordered as, in the absence of a stressor event, there is no possibility of a valid diagnosis of PTSD.  In the September 2011 Joint Motion, the Veteran argues that examination is required under the standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)..  

As is discussed below in greater detail, the Veteran's allegations of attack are completely and totally lacking in credibility; are not probative; and have no evidentiary value for any purpose.  The second factor-that there be evidence of an in-service event-is therefore lacking, and no examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  Moreover, in light of this clear and definitive finding that the Veteran's allegations are fabricated, any medical opinion based on such would lack probative value and could not support her claim.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Any error in failing to obtain an examination is harmless.

The Veteran was afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians: pregnancy tests or tests for sexually- transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that she has PTSD as a result of a rape or sexual assault while on active duty in October 1981.  VA treatment records reflect a current diagnosis of PTSD, and relate it to the sexual assault described by the Veteran.  

The evidence of record does not support a finding that the alleged stressor in fact occurred; the Veteran lacks any credibility with respect to her allegations of a stressor.

At a July 2005 VA PTSD assessment, the Veteran reported that she had been at a club drinking with three male soldiers.  She had two drinks; the second had been left unattended for a time, and she now thinks it was drugged.  One of the men left the group, and the Veteran decided to go back to her barracks to catch up with her friends.  On the walk back, she thought she heard her name called, but when she went to investigate, she was grabbed and dragged into an empty building.  She believes she passed out.  When she awoke, she had been undressed, and saw the shadows of three men leaving the building.  She dressed and went to her barracks, where she told a friend what had happened.  While she showered, her friend reported the incident to the on-duty sergeant.  The sergeant said he would file a report, but he did not, and the Veteran was too afraid of her attackers to follow up.  She remembered one of them telling her that if she told anyone, they would kill her.  She started having nightmares soon after, and used alcohol and drugs.  Her use escalated when she was in Germany, and heroin was available.  She continued to feel afraid and isolated in service.

In July 2007, the Veteran filed a VA form 21-0781a.  She stated that on or about the night of October 5, 1981, she was returning from a club when she was grabbed from behind and knocked unconscious.  She woke with her clothes torn and her pants pulled down.  She reported the incident to her sergeant, but nothing was ever done.   She began using drugs and alcohol, and changed her behaviors, as a result.

At the July 2010 hearing, the Veteran reported that she was at a club with several girlfriends.  She had two drinks, but was tired from a long run that day.  She left the club alone, to walk back to her barracks and sleep.  When cutting between some buildings, in a dark area where a light was out, she was grabbed from behind.  "They" threatened to kill her if she screamed.  They proceeded to tear her clothes off, beat her, and sexually assault her.  When it was over, she went to her barracks and reported the incident to the on-duty sergeant.  He stated he would take care of reporting it, but he did nothing.  Another woman in the barracks was also told.  The Veteran never saw a doctor or nurse, or spoke to police.  A week or two later, she stated she developed pain in her genitals, and on examination was diagnosed with syphilis.  She presumed that she contracted the disease from her rapists.  She began drinking harder, and using recreational drugs.

Service treatment records do not reflect any diagnosis of syphilis or other sexually transmitted disease in October 1981.  In February 1981, prior to the alleged assault, the Veteran was diagnosed with a gonococcal bacteria, which causes gonorrhea, in connection with evaluation for arthritis complaints.  In October 1981, the Veteran was seen by a gynecologist for complaints of an irregular period; she had recently stopped or switched birth control pills, and her last period was at the end of August, two months prior.  She had taken a pregnancy test in mid-October, which was negative.  There is no notation or report of recent sexual assault or indication that testing was done for disease.  The Veteran received fairly regular gynecological treatment throughout service, both before and after 1981, for various complaints of dysmenorrhea or infection.   There is no record of counseling or any report of sexual assault reflected in treatment records.  

Service personnel records indicate that the Veteran was counseled for performance issues on several occasions in 1985, and was punished for incidents of drug use.  Eventually, she was discharged from service for misconduct, abuse of drugs.  Interestingly, the Veteran at no time raised a sexual assault, or assault of any kind, in explanation or defense of her actions.  Her sole objection was to the characterization of her discharge; the Army changed the reason for the discharge, but did not upgrade the discharge itself.  

The Veteran has provided three accounts of a 1981 incident which vary markedly in important facts.  Her reporting of who she was with at the club, the location (general description of) the assault, her injuries and level of consciousness, her state of undress following the alleged assault, and who she informed all vary.  The Veteran argues that such variation is a reflection of trauma, and that despite such, she has consistently maintained that she was raped, reported such to a sergeant, and told a friend.  In other words, there are kernels of truth in her story.  

The Board rejects this argument.  The variations are over material facts, such as who she was with before the attacks, whether she in fact reported it, and whether she told a friend.  These are, interestingly, the same facts she now alleges she has been consistent with.  Moreover, the record does not reflect contemporaneous signs corroborating the allegations.  Most glaringly, the Veteran's allegation that she was diagnosed with syphilis in the weeks after the alleged attack is disproven.  Extensive records, including blood tests and gynecological examinations, fail to note any such diagnosis or even problems which would correspond to an ongoing infection from an assault.  The sole evidence of a sexually transmitted disease reflected in the treatment records is the presence of gonococcal bacteria involved in arthritis complaints prior to the alleged assault.  This is not merely the absence of treatment records; it is affirmative evidence contradicting the Veteran's account of events.

While the Veteran did engage in problematic drinking and drug use years after the alleged 1981 assault, such is not evident until nearly four years later, in 1985.  There is no evidence tending to show problems prior to that, such as transfer requests, performance drop-offs, or disciplinary actions.  While not dispositive in and of itself, the gap between alleged attack and observable behavior changes weighs against the credibility of the current allegations and the claim.  Her current reports of difficulty adjusting and functioning immediately after the alleged attack are contradicted by the record.

In sum, the inconsistencies of the accounts of the attack, the lack of corroborating treatment records (in particular as regards a reported STD diagnosis), and the passage of time with no indication of behavioral changes or other cardinal indicators of an unreported attack, weigh heavily against the Veteran's credibility and the claim.  Clearly stated, the Board does not believe the Veteran with regard to any aspect of her allegations of attack.  The internal and external inconsistencies in her accounts and reported histories prevent a finding of credibility with regard to her statements.  Towards the end of her period of active duty service, four years after the alleged assault, the veteran began to use drugs.  She was discharged for misconduct, and current records reflect a pattern of addiction and deceit since that time.  The preponderance of the evidence is overwhelmingly against a finding that the alleged in-service stressor actually occurred.

In the absence of a stressor, there can be no valid diagnosis of PTSD; and where there is no currently diagnosed disability, service connection cannot be granted.  While various substance abuse disorders and addictions are diagnosed, these are not service connectable, as they were habitual and recreational in nature.  38 C.F.R. § 3.301.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


